           Case 5:21-mj-00063-AMG Document 10 Filed 02/08/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE

                             WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                         )
                                                  )
                        Plaintiff,                )
                                                  )
v.                                                )      Case No. M-21-63-AMG
                                                  )
Michael Brandon Houck                             )
                                                  )
                        Defendant.                )

                                             ORDER

         In accordance with the Due Process Protections Act, 1 the Court reminds counsel of the

disclosure obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny. In particular, “the suppression by the prosecution of evidence favorable to an accused

upon request violates due process where the evidence is material either to guilt or to punishment,

irrespective of the good faith or bad faith of the prosecution.” 2 “[E]vidence is ‘material’ within

the meaning of Brady when there is a reasonable probability that, had the evidence been disclosed,

the result of the proceeding would have been different.” 3 A “reasonable probability” does not

mean that the defendant “would more likely than not have received a different verdict with the




1
  The Due Process Protections Act, PL 116-182, [S 1380], effective October 21, 2020, requires
that the parties be informed regarding an amendment to Federal Rule of Criminal Procedure 5. By
this legislation, subsection (f) of the Rule has been redesignated as subsection (g), with new
subsection (f) hereinafter designated as “REMINDER OF PROSECUTORIAL OBLIGATION.”
The amendment serves to remind prosecutors of their obligations to disclose exculpatory evidence
pursuant to Brady v. Maryland, 373 U.S. 83 (1963).
2
    Brady, 373 U.S. at 87.
3
    Cone v. Bell, 556 U.S. 449, 469–470 (2009).
           Case 5:21-mj-00063-AMG Document 10 Filed 02/08/21 Page 2 of 2




evidence,” only that the likelihood of a different result is great enough to “undermine[ ] confidence

in the outcome of the trial.” 4

         Possible consequences for a violation of this Order may include, but are not limited to,

exclusion of evidence at trial, a finding of contempt, granting of a continuance, and dismissal of

the charges with prejudice.

         Having given counsel the oral admonition required by the Due Process Protections Act,

this Order serves as the reminder of prosecutorial obligations and duties in accordance with Federal

Rule of Criminal Procedure 5(f).

         ENTERED on February, 8, 2021.




4
    Smith v. Cain, 565 U.S. 73, 75 (2012).


                                                 2
